Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 24 (and dependent claims 2-10, 12-23, and 25-26 dependent therefrom, respectively) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection recited in claim 1, line 30 (“connected”); the connection recited in claim 11, line 30 (“connected”); and the connection recited in claim 24, line 32 (“connected”).  The recited functional feature is unclear.  For example, it is unclear if the claimed functional feature of the second transmission and reception differential pair signals is when “a first transmission…signal” and “a first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki (US 20190198463 A1) in view of Nakagawa (US 20140252612 A1) and Srivastava (US 10635611 B1).
Regarding claim 1 as noted in the 112(b) rejection, Kariyazaki discloses an integrated circuit chip (CHP1; Fig. 6), having an active surface (3t) and a first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4; Fig. 7, see annotated figure below) located on the active surface, the first chip pad arrangement comprising: a first pair of chip pads (3PD1); a second pair of chip pads (3PD2); a third pair of chip pads (3PD3); and a fourth pair of chip pads (3PD4), wherein each of 
Illustrated below is a marked and annotated figure of Fig. 7 of Kariyazaki.

    PNG
    media_image1.png
    530
    699
    media_image1.png
    Greyscale

Kariyazaki fails to explicitly illustrate in Fig. 7 the two differential pair chip pads of the first pair of chip pads and the two differential pair chip pads of the second pair of chip pads are sequentially arranged, the two differential pair chip pads of the third pair of chip pads and the two differential pair chip pads of the fourth pair of chip pads are sequentially arranged.  However, Kariyazaki discloses arrangement of pads is deliberately chosen based on arrangement of other circuit elements ([0101]), thus Kariyazaki teaches chip pad arrangement may be rearranged.
Nakagawa discloses a differential pair chip pad arrangement in the same field of endeavor (Fig. 38) where two differential pair pads of a first pair of pads (2Po) and two differential pair pads of a second pair of pads (2Pi) are sequentially arranged in a first row along 
Illustrated below is a marked and annotated figure of Fig. 38 of Nakagawa.

    PNG
    media_image2.png
    635
    443
    media_image2.png
    Greyscale

Kariyazaki in view of Nakagawa fails to teach for flip-able requirement, when a first transmission differential pair signal of the first transmission differential pair chip pad and a first reception differential pair signal of the first reception differential pair chip pad are connected, a second transmission differential pair signal of the second transmission differential pair chip pad and a second reception differential pair signal of the second reception differential pair chip pad are not connected or maintain an original state.  However, Kariyazaki in view of Nakagawa discloses the chip pads function as an interface to transmit and receive signals (“output”, “input” [0065]).
Srivastava discloses an interface in the same field of endeavor (132, Fig. 1) functioning to transmit and receive signals (“IO interface” Col. 5, lines 46-63).  Srivastava further discloses connected signals of the interface (138, 162) may be used disconnect other circuit elements 
Srivastava fails to expressly teach when a first transmission differential pair signal of the first transmission differential pair chip pad and a first reception differential pair signal of the first reception differential pair chip pad are connected, a second transmission differential pair signal of the second transmission differential pair chip pad and a second reception differential pair signal of the second reception differential pair chip pad are not connected or maintain an original state.  However, Srivastava teaches that signals may be connected or not connected (“first communication mode” Col. 7, lines 18-38) based on a predetermined signal condition (“first connection orientation”) according to connection circuitry design (“configuration circuitry”).
One of ordinary skill in the art at the time of filing could have configured the interface, signals, and connection circuitry of Kariyazaki in view of Nakagawa to be as claimed based on Srivastava’s teachings of different connection circuitry for signals and an interface.  Doing so would arrive at the claimed signal and chip pad connections.  One or ordinary skill in the art would have had predictable results because the claimed signal and chip pad connections are a variation encompassed within Srivastava’s teachings.  The motivation to do so would be to have a compact device with different functions (Col. 7, line 61-Col. 8, line 10).
Regarding claim 2 as noted in the 112(b) rejection, Kariyazaki in view of Nakgawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein projections (dotted 
Regarding claim 3 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein projections (dotted reference lines) of the third pair of chip pads and the second pair of chip pads on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 4 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7) wherein projections of the first pair of chip pads and the third pair of chip pads on a straight line parallel to the first row partially overlap or completely overlap with each other (L4), and projections of the fourth pair of chip pads and the second pair of chip pads on the straight line partially overlap or completely overlap with each other (L3).
Regarding claim 5 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein projections (dotted reference lines) of the first pair of chip pads and the second pair of chip pads on a straight line perpendicular to the first row partially overlap or completely overlap with each other (L1), and projections of the third pair of chip pads and the fourth pair of chip pads on the straight line partially overlap or completely overlap with each other (L2).
Regarding claim 6 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a ground chip pad (Vxs; [0066] 
Regarding claim 7 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a first ground chip pad (Vxs; [0066] “which supplies a reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4); a second ground chip pad (Vxs2), located on one side of the first pair of chip pads and the third pair of chip pads farther from the first ground chip pad; and a third ground chip pad (Vxs3), located on one side of the second pair of chip pads and the fourth pair of chip pads farther from the first ground chip pad.
Regarding claim 8 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a first ground chip pad (Vxs), located between the first pair of chip pads(3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4); a second ground chip pad (Vxs2), located between the first pair of chip pads and the third pair of chip pads; and a third ground chip pad (Vxs3), located between the second pair of chip pads and the fourth pair of chip pads.
Regarding claim 9 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), further comprising: a second 
Regarding claim 10 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava as applied to claims 9 and 1 discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the layout of chip pads of the second chip pad arrangement (3PD1-2, 3PD2-2, 3PD3-2, 3PD4-2) and the layout of chip pads of the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) are in a mirror relationship.

Regarding independent claim 11 as noted in the 112(b) rejection, Kariyazaki discloses a package substrate, (SUB1; Fig. 6), adapted for an integrated circuit chip (CHP1) in a flip-chip bonding manner (flip-chip [0084]) and having a chip area (portion of 2t under CHP1) and a first substrate pad arrangement (2PD) located on the chip area, the first substrate pad arrangement comprising: a first pair of substrate pads (2PD1; Fig 11, see annotated figure below); a second pair of substrate pads (2PD2); a third pair of substrate pads (2PD3); and a fourth pair of substrate pads (2PD4), wherein each of the first pair of substrate pads, the second pair of substrate pads, the third pair of substrate pads and the fourth pair of substrate pads comprises two differential pair substrate pads (encircled, Typ and Tyn form a pair, similarly Ryp and Ryn form a pair), the first pair of substrate pads and the second pair of substrate pads are sequentially arranged in a first row (area between reference lines) along a side edge of the chip area, the third pair of substrate pads and the fourth pair of substrate pads are sequentially arranged in a second row 
Illustrated below is a marked and annotated figure of Fig. 11 of Kariyazaki.

    PNG
    media_image3.png
    463
    670
    media_image3.png
    Greyscale

Kariyazaki fails to explicitly illustrate in Fig. 11 the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged.  However, Kariyazaki discloses arrangement of pads is deliberately chosen based on arrangement of other circuit elements ([0101]), thus Kariyazaki teaches chip pad arrangement may be rearranged.
Nakagawa discloses a differential pair substrate pad arrangement in the same field of endeavor (Fig. 38) where two differential pair substrate pads of a first pair of substrate pads (2Po) and two differential pair substrate pads of a second pair of substrate pads (2Pi) are sequentially arranged in a first row along a side edge of the active surface.  Nakagawa further 
Kariyazaki in view of Nakagawa fails to teach for flip-able requirement, when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are connected, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not connected or maintain an original state.  However, 
Srivastava discloses an interface in the same field of endeavor (132, Fig. 1) functioning to transmit and receive signals (“IO interface” Col. 5, lines 46-63).  Srivastava further discloses connected signals of the interface (138, 162) may be used disconnect other circuit elements (“disabled” Col. 7, lines 18-38).  More specifically, Srivastava discloses an interface that may have a plurality of signals (138) connected in a flip-able manner (first/second connection orientation) and further discloses the plurality of signals may be connected or not connected through connection circuitry (170) based on detected signals (162) according to design choice (“selectively choose between different combinations of signal paths being variously enabled or disabled”).
Srivastava fails to expressly teach when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are connected, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not connected or maintain an original state.  However, Srivastava teaches that signals may be connected or not connected (“first communication mode” Col. 7, lines 18-38) based on a predetermined signal condition (“first connection orientation”) according to connection circuitry design (“configuration circuitry”).
One of ordinary skill in the art at the time of filing could have configured the interface, signals, and connection circuitry of Kariyazaki in view of Nakagawa to be as claimed based on Srivastava’s teachings of different connection circuitry for signals and an interface.  Doing so 
Regarding claim 12 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections (dotted reference lines) of the first pair of substrate pads (2PD1) and the fourth pair of substrate pads (2PD4) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 13 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections (dotted reference lines) of the third pair of substrate pads (2PD3) and the second pair of substrate pads (2PD2) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 14 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections (dotted reference lines) of the first pair of substrate pads and the third pair of substrate pads on a straight line parallel to the first row partially overlap or completely overlap with each other (L4), and projections of the fourth pair of substrate pads and the second pair of substrate pads on the straight line partially overlap or completely overlap with each other (L3).
Regarding claim 15 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections of the first pair of substrate pads and the second pair of substrate pads on a straight line perpendicular to the 
Regarding claim 16 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement further comprises: a ground substrate pad (Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4).
Regarding claim 17 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement further comprises: a first ground substrate pad (Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4); a second ground substrate pad (Vys2), located on one side of the first pair of substrate pads and the third pair of substrate pads farther from the first ground substrate pad; and a third ground substrate pad (Vys3), located on one side of the second pair of substrate pads and the fourth pair of substrate pads farther from the first ground substrate pad.
Regarding claim 18 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement further comprises: a first ground substrate pad (Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), 
Regarding claim 19 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), further comprising: a second substrate pad arrangement (2PD1-2, 2PD2-2, 2PD3-2, 2PD4-2), located on the chip area (portion of 2t under CHP1) and arranged side by side with the first substrate pad arrangement (2PD1, 2PD2, 2PD3, 2PD4) along the side edge of the chip area, wherein a layout of substrate pads of the second substrate pad arrangement and a layout of substrate pads of the first substrate pad arrangement are symmetrical to each other.
Regarding claim 20 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava as applied to claims 19 and 11 discloses a package substrate (Kariyazaki, Fig. 11), wherein the layout of substrate pads of the second substrate pad arrangement and the layout of substrate pads of the first substrate pad arrangement are functionally in a mirror relationship.

Regarding independent claim 24 as noted in the 112(b) rejection, Kariyazaki discloses an electronic assembly, comprising: a package substrate (SUB1), having a chip area (portion of 2t under CHP1) and a first substrate pad arrangement (2PD) located on the chip area, the first substrate pad arrangement comprising: a first pair of substrate pads (2PD1; Fig. 11); a second pair of substrate pads (2PD2); a third pair of substrate pads (2PD3); and a fourth pair of substrate pads (2PD4), wherein each of the first pair of substrate pads, the second pair of substrate pads, 
Kariyazaki fails to explicitly illustrate in Fig. 11 the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged.  However, Kariyazaki discloses arrangement of pads is deliberately 
Nakagawa discloses a differential pair substrate pad arrangement in the same field of endeavor (Fig. 38) where two differential pair substrate pads of a first pair of substrate pads (2Po) and two differential pair substrate pads of a second pair of substrate pads (2Pi) are sequentially arranged in a first row along a side edge of the active surface.  Nakagawa further discloses arrangement of substrate pads is deliberately chosen based on arrangement of other circuit elements ([0207]), thus Nakagawa teaches substrate pad arrangement may be rearranged.  Rearrangement of the differential pair substrate pad arrangement of Kariyazaki to have the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads, and the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads to be respectively sequentially arranged as taught by Nakagawa would arrive at the claimed differential pair substrate pad arrangement.  It would have been obvious to have the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged by arranging the two differential pair substrate pads of the first and second, and third and fourth pairs of substrate pads sequentially because rearranging of the pads, where needed, is not critical since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It appears that these changes produce no functional differences and therefore would have been obvious.

Srivastava discloses an interface in the same field of endeavor (132, Fig. 1) functioning to transmit and receive signals (“IO interface” Col. 5, lines 46-63).  Srivastava further discloses connected signals of the interface (138, 162) may be used disconnect other circuit elements (“disabled” Col. 7, lines 18-38).  More specifically, Srivastava discloses an interface that may have a plurality of signals (138) connected in a flip-able manner (first/second connection orientation) and further discloses the plurality of signals may be connected or not connected through connection circuitry (170) based on detected signals (162) according to design choice (“selectively choose between different combinations of signal paths being variously enabled or disabled”).
Srivastava fails to expressly teach when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are connected, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not connected or maintain an original state.  However, Srivastava teaches that signals may be connected or not 
One of ordinary skill in the art at the time of filing could have configured the interface, signals, and connection circuitry of Kariyazaki in view of Nakagawa to be as claimed based on Srivastava’s teachings of different connection circuitry for signals and an interface.  Doing so would arrive at the claimed signal and substrate pad connections.  One or ordinary skill in the art would have had predictable results because the claimed signal and substrate pad connections are a variation encompassed within Srivastava’s teachings.  The motivation to do so would be to have a compact device with different functions (Col. 7, line 61-Col. 8, line 10).
Regarding claim 25 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an electronic assembly (Kariyazaki, Fig. 6), wherein the integrated circuit chip has an active surface (3t) and a first chip pad arrangement (3PD) located on the active surface, and the first chip pad arrangement comprises: a first pair of chip pads (3PD1; Fig. 7); a second pair of chip pads (3PD2); a third pair of chip pads (3PD3); and a fourth pair of chip pads (3PD4), wherein the first pair of chip pads and the second pair of chip pads are sequentially arranged in a first row (area between reference lines) along a side edge of the active surface, the third pair of chip pads and the fourth pair of chip pads are sequentially arranged in a second row (area between reference lines) along the side edge of the active surface, the first pair of chip pads is located between the side edge of the active surface and the third pair of chip pads, the second pair of chip pads is located between the side edge of the active surface and the fourth pair of chip pads, wherein the first pair of chip pads and the first pair of substrate pads are electrically connected, the second pair of chip pads and the second pair of substrate pads are electrically 
Regarding claim 26 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses an electronic assembly (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (Vys), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4), the first chip pad arrangement (Fig. 7; 3PD) further comprises: a ground chip pad (Vxs), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4), wherein the ground chip pad and the ground substrate pad are electrically connected ([0087] “The plurality of electrodes 3PD of the semiconductor chip CHP1 and the plurality of pads 2PD of the wiring substrate SUB1 are electrically coupled together”).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki, Nakagawa, and Srivastava as applied to claim 11 above, and further in view of Kariyazaki (US 20190363050 A1, hereinafter Kariyazaki '050).
Regarding claim 21 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 6), further comprising: a plurality of patterned conductive layers (2PL), comprising a first patterned conductive layer (2PV1), a second patterned conductive layer (2PS3) and a third patterned conductive layer (2PS5), wherein the first substrate pad arrangement is formed from the first patterned conductive layer; a plurality 
Kariyazaki in view of Nakagawa and Srivastava fails to teach a first differential pair trace, formed from the first patterned conductive layer.  However, Kariyazaki ‘050 teaches a known technique of forming differential pair traces in a comparable package substrate (Fig. 16), further comprising: a plurality of patterned conductive layers (2CP), comprising a first patterned conductive layer (WL1), a second patterned conductive layer (WL4) and a third patterned conductive layer (WL2), wherein the first substrate pad arrangement (2PD) is formed from the first patterned conductive layer; a plurality of dielectric layers (2e, similarly illustrated in Fig. 5), alternately stacked with the patterned conductive layers; a plurality of conductive vias (2v), passing through the dielectric layers to connect the patterned conductive layers; a first differential pair trace (Tw1), formed from the first patterned conductive layer and connecting the first pair of substrate pads (Ty) or/and the second pair of substrate pads (Ty), respectively; and a second differential pair trace (Rw), formed from the second patterned conductive layer (WL4) and electrically connecting the third pair of substrate pads (Ry) or/and the fourth pair of substrate pads (Ry) through the patterned conductive layers and the conductive vias, respectively.  One of ordinary skill in the art could have applied the known technique of forming differential pair 
Regarding claim 22 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa, Srivastava, and Kariyazaki ‘050 as applied to claims 21 and 11 discloses a package substrate (Kariyazaki ‘050; Fig. 16), further comprising: a ground plane (2CPs; [0370] “shielded by the conductor pattern 2CPs”, [0364] “2CPs…supplied with a reference potential”, [0306] “Vys is connected to…2CPs”, [0292] “Vys for supplying the reference potent [sic] VSS”, [0078] VSS is, for example, a ground potential”), formed from the third patterned conductive layer (WL2) and located between the first differential pair trace and the second differential pair trace.
Regarding claim 23 as noted in the 112(b) rejection, Kariyazaki in view of Nakagawa, Srivastava, and Kariyazaki ‘050 as applied to claims 22, 21, 11 discloses a package substrate (Kariyazaki ‘050; Fig. 16), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (2PD between Rx and Ty) (Kariyazaki; Fig. 11; Vys), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4), the ground substrate pad being electrically connected to the ground plane (Kariyazaki ‘050; Fig. 16; 2vs, 2CP).
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 14-16) that Kariyazaki, Nakagawa, and Kariyazaki ‘050 do not teach, suggest, or render obvious at least, for example, the feature of “for flip-able requirement, when a first transmission differential pair signal of the first transmission differential pair chip pad and a first reception differential pair signal of the first reception differential pair chip pad are connected, a second transmission differential pair signal of the second transmission differential pair chip pad and a second reception differential pair signal of the second reception differential pair chip pad are not connected or maintain an original state” recited in claim 1.  Applicant makes similar arguments for claims 11 and 24 with respect to the substrate pads.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 11, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817